DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 05/27/22.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/22 has been entered.
The reply filed 05/27/22 affects the Application 16/739,547 as follows:
1.     Claims 1, 2, 23, 24, 36, 43 have been amended. Claims 6, 7, 10, 22, 25, 26 have been canceled. Applicant’s amendments and arguments have overcome the rejection of the office action mailed 05/04/22.  However, upon further consideration it was determined that the allowable subject matter was inappropriate and is thus withdrawn. Consequently, a new ground rejection is set forth herein below. Claims 1-5, 8, 9, 11-21, 23, 24, 27-39 and 43-56, the invention of Group I are prosecuted by the examiner. 
2.     The responsive is contained herein below.
Claims 1-5, 8, 9, 11-21, 23, 24, 27-39 and 43-56 are pending in application
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-5, 8, 9, 11-21, 23, 24, 27-39 and 43-56 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,421,047. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 11,421,047 are drawn to a packaging system for the storage of an ophthalmic device comprising a sealed container containing one or more unused ophthalmic devices immersed in an aqueous packaging solution comprising one or more crosslinked polymeric networks, wherein the one or more crosslinked polymeric network comprise a reaction product of a first glycosaminoglycan, a second glycosaminoglycan, and a first crosslinking agent, wherein the first glycosaminoglycan is different than the second glycosaminoglycan, and wherein the aqueous packaging solution has an osmolality of at least about 180 mOsm/kg, a pH of about 6 to about 9 and is heat sterilized. Also, the claims recite the packaging system of claim 1, wherein the one or more crosslinked polymeric networks further comprise a reaction product of a mixture comprising (a) the reaction product of the first glycosaminoglycan, the second glycosaminoglycan, and the first crosslinking agent, and (b) one or more third glycosaminoglycans. The claims of the instant application are drawn to a crosslinked polymeric network comprising (a) a reaction product of a first glycosaminoglycan, a second glycosaminoglycan, and a first crosslinking agent, wherein the first glycosaminoglycan is different than the second glycosaminoglycan; and (b) one or more third glycosaminoglycans crosslinked with the reaction product with a second crosslinking agent. Also, the instant claims recite the crosslinked polymeric network of claim 1, wherein the second crosslinking agent that is the same as the first crosslinking agent. Furthermore, the instant claims recite an aqueous ophthalmic composition comprising: one or more crosslinked polymeric networks comprising a reaction product of a first glycosaminoglycan, a second glycosaminoglycan, and a first crosslinking agent, wherein the first glycosaminoglycan is different than the second glycosaminoglycan: wherein the aqueous ophthalmic composition has an osmolality in a range from 180 mOsmol/kg to 500 mOsmol/kg
The claims of U.S. Patent No. 11,421,047 do not explicitly recite that one or more third glycosaminoglycans is crosslinked with the reaction product with a second crosslinking agent. However, the instant claims recite or disclose that the second crosslinking agent can be the same as the first crosslinking agent.  Thus, it would have been obvious to crosslink the third glycosaminoglycan with the reaction product with a second crosslinking agent that is the same as the first crosslinking agent in the preparation of a crosslinked polymeric network in order to further use this crosslinked polymeric network in a packaging system for the storage of an ophthalmic device comprising a sealed container containing one or more unused ophthalmic devices immersed in an aqueous packaging solution comprising said one crosslinked polymeric network, especially since the claims of U.S. Patent No. 11,421,047 recite or disclose that the one or more crosslinked polymeric networks can further comprise a reaction product of a mixture comprising (a) the reaction product of the first glycosaminoglycan, the second glycosaminoglycan, and the first crosslinking agent, and (b) one or more third  glycosaminoglycans. 
Response to Arguments
Applicant's arguments with respect to claims 1-5, 8, 9, 11-21, 23, 24, 27-39 and 43-56 have been considered but are moot in view of the new ground(s) of rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623